Citation Nr: 0709667	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-20 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to non-service-connected (NSC) death pension 
benefits. 

4.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, United States Code.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1944 to October 
1945.  His death certificate lists his date of death as 
June [redacted], 2003.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, entitlement to DEA benefits under 38 
U.S.C. Chapter 35, and entitlement to NSC death pension 
benefits and to accrued benefits.  The appellant perfected a 
timely appeal in June 2004 and requested a Board 
videoconference hearing.  She withdrew her Board hearing 
request in a written statement received at the RO in June 
2006.  38 C.F.R. § 20.704(e) (2006).

In February 2007, a Deputy Vice Chairman of the Board granted 
a motion to advance this appeal on the Board's docket.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).

The issues of entitlement to service connection for the cause 
of the veteran's death, to NSC death pension benefits, and to 
DEA are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDING OF FACT

Claims for an increased rating for myositis of the lumbar 
muscles and Aid & Attendance benefits were date-stamped as 
received at the RO on June 27, 2003; after the veteran's 
death on June [redacted], 2003; accordingly, the veteran did not have 
a claim pending with VA at the time of his death.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. §§ 5121 (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.1000 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the August 2003 VCAA notice 
was furnished to the appellant and her representative prior 
to the September 2003 RO decision that is the subject of this 
appeal.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

As to the timing of the notice of the Dingess requirements, 
while such notice was post-decisional, the Veterans Court has 
held recently that post-decisional notice is not prejudicial 
where the timing of the notice did not affect the essential 
fairness of the adjudication.  Dunlap v. Nicholson, 
No. 03-320 (U.S. Vet. App. Mar. 22, 2007).  

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R 
§ 3.159(d)).  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  In 
this case, the RO took appropriate steps to determine if the 
appellant is eligible for accrued benefits.  No other 
development is warranted because the law, and not the 
evidence, is dispositive in this case.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Therefore, any deficiency in notice 
to the appellant as to the duty to assist, including the 
respective responsibilities of the parties for securing 
evidence, is harmless, non-prejudicial error.  See also 
Valiao v. Principi, 17 Vet. App. 229 (2003).

The enactment of the VCAA has no material effect on 
adjudication of the claim currently before the Board.  The 
Board notes that VA's General Counsel has held that the 
notice and duty to assist provisions of the VCAA are not 
applicable to a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOPGCPREC 5-2004.  Because 
this is an accrued benefits claim, the decision must be based 
on the evidence of record already in the claims file at the 
time of the veteran's death.  As will be explained below in 
greater detail, in this case it is clear that the veteran did 
not have a claim pending with VA at the time of his death.    

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006); Dunlap, supra.

There is no indication that there is any evidence that has 
not been obtained that is relevant to the issue decided 
herein: entitlement to accrued benefits.  For this and the 
other foregoing reasons, there is no duty to assist the 
appellant with respect to this claim.

Factual Background

A death certificate shows that the veteran died at the age of 
86 due to atherosclerotic cardiovascular disease.  
Parkinson's disease was noted as a significant condition 
contributing to death but not resulting in the underlying 
cause of death.  No autopsy was performed.  There is 
additional medical evidence of record that indicates that the 
veteran had an incurable brain tumor and terminal Parkinson's 
disease.

The service medical records include a report of pre-
enlistment examination, which was negative for any findings 
relating to cardiovascular disease.  The veteran was treated 
during active service for chronic sciatica on the right side 
and a chronic sprain in the right sacroiliac joint.  The 
veteran received a "Certificate of Disability for 
Discharge" in October 1945 which stated that he was being 
discharged for recurrent chronic strain of the right 
sacroiliac joint.  

A review of the veteran's AGO Form 53-55 shows that he 
participated in the Rhineland Campaign and the Ardennes 
Campaign during World War II.  His military occupational 
specialty was a light tank crewman.  He was awarded the 
European-African-Middle Eastern Theater Medal with a Bronze 
Service Star.  

In an October 1945 rating decision, the veteran was granted 
service connection for moderate sacroiliac injury and 
weakness.  In a December 1946 rating decision, the veteran's 
service-connected moderate sacroiliac injury and weakness was 
recharacterzied as bilateral myositis of the lumbar muscles.  
The 10 percent evaluation was continued.

In February 1998, the veteran notified VA that he was in a 
common law marriage in Dallas, Texas, with the appellant.  
Later that same month, the RO awarded the veteran a non-
service-connected pension based on his advanced age, 
education level, and unemployed status.

In a June 2002 rating decision, the RO granted an increased 
rating for myositis, to 20 percent disabling effective 
October 17, 2001.

In a statement signed by the veteran and dated on June 3, 
2003, and date-stamped as received at the RO on June 27, 
2003, he requested an increased rating for myositis and aid & 
attendance benefits.  The service representative attached a 
cover letter dated on June [redacted], 2003, to the veteran's 
statement and requested expedited consideration of these 
claims "due to [the] veteran's terminal medical status."

In a "Statement of Attending Physician" dated on June 11, 
2003, and date-stamped as received at the RO on June 27, 
2003, S.A., M.D. (Dr. S.A. - initials used to protect 
privacy), stated that he had been treating the veteran since 
May 23, 1989.  Dr. S.A. also stated that the veteran had 
developed both a brain tumor and Parkinson's disease in 2003.  
The veteran's history also included headaches, a 
cerebrovascular accident on the right, and aphasia.  The 
veteran was wheelchair bound and had lost mobility and 
speech.  The diagnoses were a brain tumor and Parkinson's 
disease, both of which were classified as terminal, and 
moderate peptic ulcer disease.

A VA Form 21-534, "Application for Dependency and Indemnity 
Compensation Death Pension and Accrued Benefits by a 
Surviving Spouse or Child", signed by the appellant and 
date-stamped as received at the RO on July 23, 2003, 
indicates that the veteran died on June [redacted], 2003.  The 
appellant claimed that the cause of the veteran's death was 
related to active service and attached a copy of the 
veteran's death certificate.  She had been married to the 
veteran since 1995 and had lived with him continuously from 
the date of marriage to the date of his death.  She also 
requested "any accrued benefit" that was unpaid at the time 
of the veteran's death.

In an August 2003 letter, the RO notified the appellant that 
she had been awarded burial benefits.

In December 2003, the appellant submitted a statement from 
Dr. S.A., dated on November 28, 2003.  The physician noted 
that the veteran had been under his care "and died of" a 
brain tumor, Parkinson's disease, and myositis.  Dr. S.A. 
concluded, "More likely than not myositis could have 
contributed to [the veteran's] death."

In a December 2006 brief submitted on the appellant's behalf, 
the service representative emphasized that Dr. S.A., the 
veteran's treating physician, had indicated that his service-
connected myositis had contributed to his death.





Analysis

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement.  See 38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000(a).

Here, the appellant filed her accrued benefits claim within 1 
month of the veteran's death.  Prior to his death on June [redacted], 
2003, the veteran signed and dated a VA Form 21-4138 on 
June 3, 2003, requesting an increased rating for service-
connected myositis and aid & attendance.  A cover memo from 
the veteran's service representative enclosing these claims 
was dated on June [redacted], 2003.  Unfortunately, as noted above, 
these claims were date-stamped as received at the RO on 
June 27, 2003, or 11 days after the veteran's death.  There 
is no basis for an accrued benefits claim unless the 
individual from whom the accrued benefits claim derives had a 
claim for VA benefits pending at the time of death.  See 
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  (Emphasis 
added.)  Accordingly, the threshold legal criteria for 
establishing entitlement to accrued benefits are not met, and 
the appellant's accrued benefits claim must be denied based 
on the lack of legal merit.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(c); see also Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to accrued benefits is denied.


REMAND

As noted above, in December 2003, the appellant submitted a 
statement from Dr. S.A., dated on November 28, 2003, in which 
he stated that the veteran had been under his care "and died 
of" a brain tumor, Parkinson's disease, and myositis.  
Dr. S.A. concluded, "More likely than not myositis could 
have contributed to [the veteran's] death."  To date, 
however, the RO has not attempted to obtain medical records 
from this physician.  The RO also has not asked Dr. S.A. to 
provide a rationale for his 2003 opinion concerning the cause 
of the veteran's death.  Accordingly, before the appellant's 
claim for service connection for the cause of the veteran's 
death can be considered by the Board, the RO should request 
that Dr. S.A. provide a rationale for his opinion concerning 
the cause of the veteran's death and all medical records 
relating to the veteran's treatment prior to his death.

The Board notes that the appellant's most recent VA 
Form 21-527, "Income - Net Worth and Employment Statement," 
was dated in June 2003.  The appellant is receiving Social 
Security benefits and appears to be claiming entitlement to 
NSC death pension benefits based in part on her income.  The 
Board observes parenthetically that this claim will be mooted 
if the claim for service connection for the cause of the 
veteran's death is granted.  Accordingly, because the Board 
has remanded the service connection claim for the cause of 
the veteran's death, on remand, the RO also should contact 
the appellant and request updated income information from 
her.  

Finally, because the appellant's claim for service connection 
for the cause of the veteran's death is being remanded for 
additional development, the Board also is deferring action on 
the appellant's claim of entitlement to Survivors' and 
Dependents' Educational Assistance (DEA) under Chapter 35, 
United States Code.

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and her service 
representative and request that she 
provide updated income information on a VA 
Form 21-527.  A copy of any response 
should be associated with the claims file.

2.  Contact S. Amalraj, M.D., Dallas, 
Texas, and request that he provide an 
addendum to his November 28, 2003, opinion 
concerning the cause of the veteran's 
death.  A copy of the letter sent to 
Dr. Amalraj should be included in the 
claims file.  Dr. Amalraj should be asked 
to provide a rationale for his opinion 
that the veteran died of a brain tumor, 
Parkinson's disease, and myositis.  
Dr. Amalraj also should be asked to 
provide copies of all medical records that 
are in his possession pertaining to the 
veteran's treatment for a brain tumor, 
Parkinson's disease, and myositis prior to 
his death.  A copy of any response from 
Dr. Amalraj should be included in the 
claims file.

3.  Once a response has been received from 
Dr. Amalraj, the RO should take any other 
necessary action as indicated by record 
(i.e., request another examiner's opinion 
concerning the cause of the veteran's 
death, if warranted).

4.  After completion of any other 
development indicated by the record, with 
consideration of all evidence added to the 
record subsequent to the SOC, the AMC/RO 
must readjudicate the claims of 
entitlement to service connection for the 
cause of the veteran's death, to non-
service-connected (NSC) death pension 
benefits, and to Survivors' and 
Dependents' Educational Assistance (DEA) 
under Chapter 35, United States Code.  If 
any of the claims remain denied, the 
AMC/RO should issue an appropriate SSOC 
and provide the appellant an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


